    Case: 4:17-cv-02805-ACL Doc. #: 43 Filed: 09/03/20 Page: 1 of 6 PageID #: 162




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

TRAVIS LEROY GARNER, JR.,                         )
                                                  )
             Plaintiff,                           )
                                                  )
       v.                                         )          Case No. 4:17CV2805 ACL
                                                  )
RICHARD LISENBE, et al.,                          )
                                                  )
             Defendants.                          )

                                 MEMORANDUM AND ORDER

        Plaintiff Travis Leroy Garner, Jr. filed this 42 U.S.C. § 1983 action against Defendants

Richard Lisenbe and Matt Shults,1 alleging violations of his constitutional rights during his

incarceration at the Phelps County Jail. Presently pending before the Court is Defendants’

Motion for Summary Judgment. (Doc. 35.) Garner did not respond to Defendants’ Motion for

Summary Judgment, and the time for doing so has expired.

        I.         Background

        In his Complaint, Garner alleges unconstitutional conditions of confinement due to

overcrowding at the Phelps County Jail (“Jail”). He states that he was housed in E-Pod, which

was designed to house 16 inmates, yet the average number of inmates in the E-Pod was 36 and

rose to as many as 55 inmates. Garner claims that, due to the overcrowding, the Jail was

unsanitary, did not allow recreation time, did not allow fresh air or daylight, and he was forced to

sleep on concrete when the Jail ran out of mattresses. He states that he has had to eat standing up

or sitting on his bunk, and has spilled his tray of food twice, causing him to go without eating.

Garner claims that E-Pod was so full that there was no room to move around, which caused his


1
 Garner originally named Steve Lorts as a defendant as well, but the Court dismissed the
Complaint as to Lorts pursuant to 28 U.S.C. § 1915. (Doc. 6.)
                                                 1
  Case: 4:17-cv-02805-ACL Doc. #: 43 Filed: 09/03/20 Page: 2 of 6 PageID #: 163




extremities to atrophy. On one occasion, Garner states that he was forced to wait more than two

hours for a toilet when he was suffering from diarrhea. He alleges the overcrowding caused him

to experience frequent headaches, dizziness, stress, and pain. Garner further alleges that his First

Amendment Free Exercise rights were violated when the Jail’s gymnasium, a space previously

provided for worship, was converted into housing units.

       Defendant Richard Lisenbe is the Sheriff of Phelps County and Defendant Lieutenant

Matt Shults is the Jail Administrator of the Phelps County Jail. Garner alleges that he

complained to Defendants about the Jail conditions, and Defendants threatened that they would

send him to the “pink room” if he continued to complain. He alleges that Defendants have also

verbally abused him. Garner seeks monetary damages of more than $3.5 million.

       In its review for frivolity pursuant to 28 U.S.C. § 1915, the Court found that Garner’s

allegations regarding overcrowding did not evince the wanton and unnecessary infliction of pain

necessary to violate the Eighth Amendment. (Doc. 6.) The Court also found that Garner failed

to state a plausible claim of First Amendment violations against Defendants. Garner’s sole

surviving claim is his allegation regarding lack of recreation time due to overcrowding against

Defendants in their individual capacities.

       In their Motion for Summary Judgment, Defendants argue that they are entitled to

judgment as a matter of law, because Garner cannot establish Defendants were deliberately

indifferent to his rights. Defendants further argue that they are entitled to qualified immunity.

       Garner did not respond to Defendants’ Motion for Summary Judgment, despite the Court

granting him two extensions of time to do so. (Docs. 39, 42.)

II.    Summary Judgment Standard

       Pursuant to Federal Rule of Civil Procedure 56(a), a district court may grant a motion for

summary judgment if all of the information before the court demonstrates that “there is no
                                                 2
 Case: 4:17-cv-02805-ACL Doc. #: 43 Filed: 09/03/20 Page: 3 of 6 PageID #: 164




genuine issue as to any material fact and the moving party is entitled to judgment as a matter of

law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The burden is on the moving party.

City of Mt. Pleasant, Iowa v. Associated Elec. Co-op. Inc., 838 F.2d 268, 273 (8th Cir. 1988).

After the moving party discharges this burden, the nonmoving party must do more than show

that there is some doubt as to the facts. Matsushita Elec. Industrial Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). A genuine issue of material fact is not the “mere existence of some

alleged factual dispute between the parties.” State Auto. Ins. Co. v. Lawrence, 358 F.3d 982, 985

(8th Cir. 2004). “Instead, the dispute must be outcome determinative under prevailing law.”

Mosley v. City of Northwoods, 415 F.3d 908, 910–11 (8th Cir. 2005) (internal quotations

omitted). A fact is material when it “might affect the outcome of the suit under the governing

law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        Garner did not respond to Defendant’s Statement of Undisputed Material Facts (Doc.

36), as required under Federal Rule of Civil Procedure (“FRCP”) 56 and Local Rule 4.01(E).

Garner’s status as a pro se litigant does not excuse him from responding to Defendants’ Motion

“with specific factual support for his claims to avoid summary judgment,” or from complying

with local rules. Beck v. Skon, 253 F.3d 330, 333 (8th Cir. 2001). With his failure to respond,

Garner is deemed to have admitted all of the facts in Defendants’ statement of uncontroverted

facts. Turner v. Shinseki, No. 4:08-CV-1910 CAS, 2010 WL 2555114, at *2 (E.D. Mo. Jun. 22,

2010) (citing Deichmann v. Boeing Co., 36 F. Supp.2d 1166, 1168 (E.D. Mo. 1999), aff’d 232

F.3d 907 (8th Cir. 2000), cert. denied, 531 U.S. 877).

       Summary judgment is not granted in favor of Defendants as a result of Garner’s failure to

properly respond to Defendants’ statement of material facts. Instead, the Court deems the facts

set forth by Defendants as true. Reasonover v. St. Louis Cty., Mo., 447 F.3d 569, 579 (8th Cir.



                                                3
    Case: 4:17-cv-02805-ACL Doc. #: 43 Filed: 09/03/20 Page: 4 of 6 PageID #: 165




2006). Defendants must still establish that they are entitled to judgment as a matter of law. See

id.

    III.   Facts2

           Garner was held at the Jail for the U.S. Marshals Service from October 27, 2017, to July

25, 2018. He was confined in E-Pod and C-Pod during his time at the Jail. Garner was able to

do pushups in E-Pod, and was able to walk up and down the stairs in E-Pod when other inmates

were not sleeping. He was able to walk the stairs in C-Pod. Garner was not confined to a cell,

because the jail pods were open pods with room to walk around.

           Garner has no medical injuries or medical issues related to overcrowding in the Jail. He

has no medical issues related to lack of exercise in the Jail. Garner has offered no medical

testimony to support any allegations of injury or medical issues related to overcrowding or

exercise.

IV.        Discussion

           Defendants first argue that they are entitled to summary judgment because Garner fails to

state a violation of his Eighth Amendment rights. They contend that Garner has presented no

evidence of an injury, and the alleged deprivation is not sufficiently serious. The undersigned

agrees.

           A constitutional violation exists if Defendants were deliberately indifferent to Garner’s

exercise needs. See Wishon v. Gammon, 978 F.2d 446, 449 (8th Cir. 1992). A “lack of exercise

may be a constitutional violation if one’s muscles are allowed to atrophy or if an inmate’s health

is threatened.” Id. Courts reviewing an inmate’s lack of exercise claim should consider factors

such as: (1) the opportunity to be out of the cell; (2) the availability of recreation within the cell;


The Court’s recitation of the facts is taken directly from Defendants’ Statement of Undisputed
2

Material Facts. (Doc. 36.)
                                                    4
 Case: 4:17-cv-02805-ACL Doc. #: 43 Filed: 09/03/20 Page: 5 of 6 PageID #: 166




(3) the size of the cell; and (4) the duration of confinement. Id. Lastly, “[c]laims under the

Eighth Amendment require a compensable injury to be greater than de minimis.” Irving v.

Dormire, 519 F.3d 441, 448 (8th Cir. 2008). “While a serious injury is not necessary, some

actual injury is required in order to state an Eighth Amendment violation.” White v. Holmes, 21

F.3d 277, 281 (8th Cir. 1994). The Eighth Circuit has held that no outside recreation for three

months is insufficient to demonstrate deliberate indifference to an inmate’s health. See

Thompson v. Stovall, 2013 WL 501437, at *6 (W.D. Ark. Jan. 18, 2013) (citing Rahman X v.

Morgan, 300 F.3d 970, 974 (8th Cir. 2002)).

       Here, Garner was not confined in a cell but, rather, was placed in an “open pod” where

people were able to walk around. (Doc. 37-1 at p. 16.) Garner admitted that, despite the alleged

overcrowding, he was able to do pushups and walk up and down the stairs in E-Pod, and was

able to walk the stairs in C-Pod. Id. at pp. 9-11. He testified that he defines recreation not by

walking or doing push-ups, but “a facility with a gym with basketball hoops and handball, cardio

to be able to move to breathe.” Id. at p. 15.

       Based on the undisputed facts, the Court finds Garner’s deprivation of exercise claims are

not sufficiently serious to establish a constitutional violation. See Wishon, 978 F.2d at 449

(finding that forty-five minutes of out-of-cell recreation time per week did not violate the Eighth

Amendment rights of an inmate in protective custody where prison records showed inmate had

the opportunity to exercise in his cell, and had other opportunities to be out of his cell). Further,

Garner has failed to offer any evidence of injury from the alleged inability to exercise or

overcrowding. Thus, Garner’s claims regarding inadequate recreation fail as a matter of law, and

Defendants Lisenbe and Shults are entitled to summary judgment on this issue.




                                                  5
 Case: 4:17-cv-02805-ACL Doc. #: 43 Filed: 09/03/20 Page: 6 of 6 PageID #: 167




         Defendants also argue that they are entitled to qualified immunity. Having found that

Defendants are entitled to summary judgment on the merits of Garner’s claims, it is unnecessary

to determine whether qualified immunity also applies.



         Accordingly,

         IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment (Doc. 35)

is granted. A separate Judgment in favor of Defendants will accompany this Memorandum and

Order.




                                                 ABBIE CRITES-LEONI
                                                 UNITED STATES MAGISTRATE JUDGE


Dated this 3rd day of September, 2020.




                                                 6
